Citation Nr: 0505499	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  04-02 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disability, asserted to be secondary to the service-connected 
hypertrophic arthritis of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran had more than 24 years of active duty prior to 
his retirement in September 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida.  Specifically, in determinations dated in September 
and October 2002, the RO denied the issue of entitlement to a 
bilateral ankle disability, asserted to be secondary to the 
service-connected hypertrophic arthritis of the lumbosacral 
spine.  

Also by the September and October 2002 rating actions, the RO 
denied the issues of entitlement to left knee and right hip 
disabilities, both asserted to be secondary to the 
service-connected hypertrophic arthritis of the lumbosacral 
spine.  Following receipt of the notifications of these 
decisions, the veteran, in May 2003, submitted a notice of 
disagreement with the denial of these claims.  The statement 
of the case (SOC) which was issued in October 2003 with 
regard to the current appeal also contained the veteran's 
additional secondary service connection claims for his left 
knee and right hip conditions.  In the VA Form 9, Appeal To 
Board Of Veterans' Appeals, which was received at the RO in 
December 2003, the veteran specifically stated that, with 
regard to the issues listed in the SOC, he wished to pursue 
only a claim for service connection for a bilateral ankle 
disability, asserted to be secondary to the service-connected 
low back disorder.  As such, the Board concludes that the 
veteran did not perfect an appeal of the secondary service 
connection claims for left knee and right hip disabilities.  
See, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.302, 20.1103.  

In this regard, the Board notes that, in a February 2004 
statement, the veteran's representative included the issues 
of entitlement to service connection for left knee and right 
hip disabilities, both asserted to be secondary to the 
service-connected hypertrophic arthritis of the lumbosacral 
spine.  This statement was not received within the appellate 
period and cannot be construed as a timely perfected appeal.  
See 38 C.F.R. § 20.302 (2004).  To the extent that the 
representative's February 2004 statement may be construed as 
a petition to reopen previously disallowed claims; the matter 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The veteran's bilateral ankle disability, which has been 
diagnosed as advanced (or severe) bilateral ankle arthritis, 
is not associated with the service-connected hypertrophic 
arthritis of his lumbosacral spine.  


CONCLUSION OF LAW

A bilateral ankle disability is not proximately due to, or 
the result of, the service-connected hypertrophic arthritis 
of the lumbosacral spine.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

In August 2002 and July 2003 letters in the present case, the 
RO discussed the type of evidence necessary to support the 
veteran's secondary service connection claim.  In particular, 
the RO notified the veteran that VA would make reasonable 
efforts to help him obtain such necessary evidence but that 
he must provide enough information so that VA could request 
the relevant records.  Also, the RO informed the veteran of 
efforts already taken by VA to procure relevant evidence with 
regard to his claim.  Further, the RO advised the veteran of 
his opportunity to submit "any evidence" and "information 
describing additional evidence or the evidence itself."  

Furthermore, the September and October 2002 rating decisions 
as well as the October 2003 SOC notified the veteran of the 
relevant criteria and evidence necessary to substantiate the 
secondary service connection issue.  These documents also 
included a discussion of the evidence of record, adjudicative 
actions taken, and the reasons and bases for the denial of 
this claim.  

Moreover, the veteran has been accorded a pertinent VA 
examination during the current appeal.  Further, all 
available relevant evidence identified by the veteran has 
been obtained and associated with the claims folder.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA with regard to 
the issue on appeal.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Factual Background

Service medical records are negative for complaints of, 
treatment for, or findings of an ankle disability.  The 
retirement examination, which was conducted in April 1973, 
demonstrated that the veteran's lower extremities (in terms 
of strength and range of motion) were normal.  Ankle 
pathology was not noted on the report of this evaluation.  
Thereafter, approximately two weeks prior to retirement in 
September 1973, the veteran reported that there had been no 
change in his medical condition since his last separation 
examination.  

According to post-service medical records, in February 1974, 
the veteran underwent a VA examination.  At that time, he 
made no complaints regarding his ankles.  No objective 
evidence of ankle pathology was noted at this evaluation.  

By a March 1974 rating action, the RO in Manchester, New 
Hampshire granted service connection for hypertrophic 
arthritis of the lumbosacral spine and assigned a 
noncompensable evaluation to this disability, effective from 
October 1973.  X-rays taken of the veteran's lumbosacral 
spine at the February 1974 VA examination had reflected 
minimal hypertrophic changes at the L5 level with no other 
vertebral, intervertebral, or sacroiliac pathology.  The 
physical examination of the veteran's low back had 
demonstrated full range of motion and no tenderness or scars.  

At a private examination conducted in February 2002, the 
veteran reported that his ankles had "become quite painful 
again."  In the evaluation report, the examiner noted that 
prior radiographic films had shown advanced arthritis of the 
veteran's ankles.  A physical examination conducted on the 
veteran's ankles at the February 2002 session demonstrated 
minimal synovitis, no range of motion of the subtalar joint, 
and perhaps minimal range of motion of the talotibial joint 
(with most flexion and extension occurring in the midfoot and 
forefoot).  X-rays taken of the veteran's ankles at that time 
showed advanced arthritis of the ankles with fusion of the 
subtalar joints and severe arthritic change or subchondral 
eburnation, erosive changes, and near complete ankylosis of 
the talotibial joints in certain aspects of the views.  (The 
radiographic report includes impressions of radiographic 
stage III-IV rheumatoid arthritis bilaterally.)  In pertinent 
part, the examiner diagnosed advanced bilateral ankle 
arthrosis secondary to rheumatoid arthritis.  

Another private examination conducted approximately 
two-and-a-half months later in May 2003 by the same examiner 
demonstrated swelling of the ankle mortise bilaterally.  
X-rays taken of the veteran's ankles reflected radiographic 
stage IV of the subtalar joints and radiographic stage III of 
the talotibial joints.  In pertinent part, the examiner 
provided a diagnostic impression of advanced bilateral ankle 
arthritis.  

In October 2002, the veteran underwent a VA examination.  At 
that time, he reported that his ankles began bothering him in 
1988 and that these joints currently hurt constantly.  He 
denied any specific treatment for his ankles, although he did 
note that he is receiving treatment for rheumatoid arthritis.  
X-rays taken of the veteran's right ankle reflected marked 
sclerosis and narrowing of the joint space, marked 
hypertrophic changes of the ankle joint and tarsal bones, no 
demonstrable soft tissue swelling, and no demonstrable recent 
fracture or dislocation.  The physician reviewing these 
radiographic films suggested that the possibility of a 
neurogenic ankle joint "should be entertained and . . . 
[would have] to be correlated clinically."  

In pertinent part, the examiner assessed bilateral ankle 
arthritis.  Additionally, the doctor expressed his opinion 
that this disability cannot be related to the hypertrophic 
arthritis of the veteran's lumbosacral spine "without resort 
to speculation."  Rather, the examiner explained that the 
veteran's bilateral ankle arthritis "is more likely to be 
part of his advanced case of rheumatoid arthritis."  

Private medical records, dated from March 2002 to July 2003, 
reflect further treatment for rheumatoid arthritis of the 
ankles.  

In a report of a private examination of the veteran's lumbar 
spine, which was conducted in August 2003, the examiner noted 
that the veteran has auto fusion of both of his ankles.  

Analysis

The veteran does not claim and the record does not reflect 
that the veteran had ankle disability in service or that 
arthritis of the ankles was manifested within the first post 
service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).  

Disability that is proximately due to, or the result of, a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (2004).  When aggravation of a disease or injury 
for which service connection has not been granted is 
proximately due to, or is the result of, a service-connected 
condition, the veteran shall be compensated for the degree of 
disability, and no more, over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Throughout the current appeal, the veteran has asserted that 
he developed a bilateral ankle disability as a result of the 
service-connected hypertrophic arthritis of his lumbosacral 
spine.  In this regard, the Board acknowledges that pertinent 
medical records included in the veteran's claims folder 
reflect his consistent complaints of bilateral ankle pain.  
Further, he has been diagnosed to have advanced (or severe) 
bilateral ankle arthritis.  

Significantly, however, the claims folder provides no 
competent evidence of an association between the veteran's 
diagnosed bilateral ankle arthritis and the service-connected 
hypertrophic arthritis of his lumbosacral spine.  In fact, 
the examiner who conducted the private examination in 
February 2002 concluded that the veteran's advanced bilateral 
ankle arthrosis was secondary to rheumatoid arthritis.  
Furthermore, the physician who conducted the VA examination 
in October 2002 expressed his opinion that the veteran's 
bilateral ankle arthritis cannot be related to the 
hypertrophic arthritis of the veteran's lumbosacral spine 
"without resort to speculation."  Rather, the examiner 
explained that the veteran's bilateral ankle arthritis "is 
more likely to be part of his advanced case of rheumatoid 
arthritis."  This assessment is consistent with the overall 
record showing systemic rheumatoid arthritis affecting the 
ankles.  There is no suggestion in the competent evidence of 
record that it is associated with the hypertrophic arthritis 
in the lumbosacral spine.  

Consequently, the Board must conclude that the available 
evidence of record does not provide competent evidence of an 
association between the veteran's diagnosed bilateral ankle 
arthritis and the service-connected hypertrophic arthritis of 
his lumbosacral spine.  Without competent evidence of such a 
relationship, service connection for a bilateral ankle 
disability, as secondary to the service-connected 
hypertrophic arthritis of the lumbosacral spine, cannot be 
granted.  The preponderance of the evidence is, therefore, 
against the veteran's claim for service connection for a 
bilateral ankle disability, asserted to be secondary to the 
service-connected hypertrophic arthritis of the lumbosacral 
spine, and the reasonable doubt doctrine is not for 
application.  See, 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

The issue of entitlement to service connection for a 
bilateral ankle disability, asserted to be secondary to the 
service-connected hypertrophic arthritis of the lumbosacral 
spine, is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


